Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 15 are pending.  Claims 1, 9 are independent.    File date is 4-9-2021.  

Claim Rejections - 35 USC § 102  
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.        Claims 1 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rashid et al. (US Patent No. 2017/009,1303).     	
 
Regarding Claims 1, 9, Rashid discloses an electronic apparatus and a method for controlling an electronic apparatus comprising:
a)  a memory including at least one command; and b) a processor configured to be connected to the memory so as to control the electronic apparatus, (Rashid ¶ 072, ll 1-3: a machine readable medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method; ¶ 089, ll 7-11: one or more machine readable media including instructions that in response to being executed on a 
c)  wherein the processor is configured to execute at least one instruction, so as to classify a uniform resource locator (URL) corresponding to at least one website accessed by a user during a preconfigured period into at least one segment, (Rashid ¶ 047, ll 3-7: user's browsing history (e.g., list of URLs visited and length of time visited) is collected over a defined time period (i.e. preconfigured period of time); URLs are classified into high level categories through use of classification models)    
d)  classify URLs according to a plurality of categories, based on at least one segment and a learned classification model, (Rashid ¶ 012, ll 1-4: system collects user's browsing history and classify entries into high level system impact categories, e.g., using machine learning techniques; usage by categories sent to server to represent browser usage of system components; ¶ 032, ll 1-26: model building includes preparation of a dataset of {URL, textual description, category} using the selected categories; dataset is effectively a set of examples from which to learn; each example has some textual information, e.g., URL and description of the website, and the category; textual information is tokenized to derive features, which provide hints to the corresponding category; one way to tokenize example is to split by words, which gives a set of features utilized by categorization) and
e)  determine, among the plurality of categories, a category of a website preferred by the user, based on the user’s website access history during the preconfigured period, an access history with respect to the at least one website during the preconfigured period, 

Regarding Claims 2, 10, Rashid discloses the apparatus of claim 1 and the method of claim 9, wherein the processor is configured to classify the URL corresponding to the at least one website respectively into at least one segment, respectively, based on corpus. (Rashid ¶ 012, ll 1-4: system collects user's browsing history and classify entries into high level system impact categories, e.g., using machine learning techniques; usage by categories sent to server to represent browser usage of system components; ¶ 032, ll 1-26: model building includes preparation of a dataset of {URL, textual description, category} using the selected categories; dataset is effectively a set of examples from which to learn; each example has some textual information, e.g., URL and description of the website, and the category; textual information is tokenized to derive features, which provide hints to the corresponding category; one way to tokenize example is to split by words, which gives a set of features utilized by categorization)     

Regarding Claims 3, 11, Rashid discloses the apparatus of claim 1 and the method of claim 9, 

b)  use the feature value as an input data with respect to the learned classification model to acquire a probability value that the URLs belongs to the plurality of categories, (Rashid ¶ 022, ll 1-5: model preparation phase that uses machine learning and text mining; models generated are able to predict one or more web-categories, given a URL and some page title information) and
c)  determine, among the plurality of categories, the category of the website preferred by the user, based on the user’s website access history during the preconfigured period, the access history of the user who access the web site during the preconfigured period, and the probability value. (Rashid ¶ 043, ll 1-5: classification logic includes a relative importance of each category determined from the URL access history received, e.g. a numerical value associated with the category for the particular access history being analyzed)      

Regarding Claims 4, 12, Rashid discloses the apparatus of claim 1 and the method of claim 9, wherein the processor is configured to calculate, with respect to the respective one or more URLs, a ratio of the number of accesses of the user who has accessed a website corresponding to a specific URL to the number of accesses of the user who has accessed the at least one website during the preconfigured period as the access history with the respect to the website of the user. (Rashid ¶ 024, ll 1-7: data about website popularities, e.g., numerical ranking of URLs according to popularity (e.g., frequency of hits in a defined time period); (number of accesses for a user, a set of users, or all users); ¶ 072, ll 6-9: for each category of a set of categories, a category metric that includes a frequency statistic including a measure of website accesses of websites assigned to the category during a defined time period)    

Regarding Claims 5, 13, Rashid discloses the apparatus of claim 1 and the method of claim 9, wherein the processor is configured to calculate, with respect to the respective one or more websites, a ratio of the number of accesses of the user who has accessed the website to the number of accesses of all users who have accessed the website during the predetermined period as the access history with respect to the at least one website. (Rashid ¶ 028, ll 6-7: first statistic is an average weight of URLs associated with the node; ¶ 029: weight W.sub.u of a URL u may be expressed according to the following: W.sub.u=−log.sub.2(R.sub.u/2N); ¶ 030: where R.sub.u is the rank of the URL, and N is the total number of popular URLs considered, e.g., N≈10.sup.6; the most popular URL has R.sub.u=1.)    

Regarding Claims 6, 14, Rashid discloses the apparatus of claim 1 and the method of claim 9, 

b)  determine the category of the website preferred by the user based on the calculated preference. (Rashid ¶ 043, ll 1-5: classification logic includes a relative importance of each category determined from the URL access history received, e.g. a numerical value associated with the category for the particular access history being analyzed)       

Regarding Claims 7, 15, Rashid discloses the apparatus of claim 1 and the method of claim 9, wherein the processor is configured to provide information related to the category of the website preferred by the user. (Rashid ¶ 043, ll 1-13: classification report is output from the classification logic includes a relative importance of each category determined from the URL access history received, e.g. a numerical value associated with the category for the particular access history being analyzed; complete classification report for particular URL access history includes a corresponding value for each category based on, e.g., a count of URLs and access time of each URL)    

Regarding Claim 8, Rashid discloses the apparatus of claim 1, wherein the learned classification model is configured to be learned using information on the plurality of URLs and a category to which each of the plurality of URLs belongs as learning data. (Rashid ¶ 012, ll 1-4: system collects user's browsing history and classify entries into high level system impact categories, e.g., using machine learning techniques; ¶ 032, ll 1-26: model building includes preparation of a dataset of {URL, textual description, category} using the selected categories; dataset is effectively a set of examples from which to learn; each example has some textual information, e.g., URL and description of the website, and the category; textual information is tokenized to derive features, which provide hints to the corresponding category; one way to tokenize example is to split by words, which gives a set of features utilized by categorization)    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYUNG H SHIN/                                                                                                              3-26-2022Primary Examiner, Art Unit 2452